—Judgment, Supreme Court, New York County (James Yates, J.), rendered October 24, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the fourth degree and aggravated harassment in the second degree, and sentencing him to time served and three years probation, unanimously affirmed.
Defendant failed to preserve for appellate review his challenge to the voluntariness of his plea (see People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes the voluntariness of the plea and does not cast significant doubt on defendant’s guilt (see People v Toxey, 86 NY2d 725). Concur — Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.